976 F.2d 734
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.TATA CONSULTANCY SERVICES, A DIVISION OF TATA SONS, LTD.,BOMBAY, INDIA, Plaintiff-Appellant,v.SYSTEMS INTERNATIONAL, INC. doing business as Syntel, Inc.;Bharat Desai;  Neerja Desai;  P.S. Kanjale,Defendant-Appellees.
No. 92-1593.
United States Court of Appeals, Sixth Circuit.
Aug. 7, 1992.

Before RALPH E. GUY, JR. and RYAN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This matter is before the court for the plaintiff's response to this court's order of May 26, 1992, directing the plaintiff to show cause why its appeal should not be dismissed for lack of appellate jurisdiction.   The plaintiff's notice of appeal was filed prior to disposition of a motion by the plaintiff for reconsideration of the district court's May 1, 1992, order granting summary judgment for the defendants.   A notice of appeal filed prior to the disposition of such a motion is of no effect.   Fed.R.App.P. 4(a)(4);   Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982) (per curiam).   A new notice of appeal must be filed within the prescribed time for appeal following disposition of the motion.


2
In its response, the plaintiff indicates that on June 10, 1992, the district court ruled on the plaintiff's motion to reconsider and affirmed the summary judgment for the defendants.   On June 11, 1992, the plaintiff filed a new notice of appeal which has been docketed in this court as Case No. 92-1767.


3
It is therefore ORDERED that the plaintiff's appeal in Case No. 92-1593 be dismissed sua sponte for lack of jurisdiction.   This order is without prejudice to the plaintiff's right to pursue its appeal in Case No. 92-1767.   Rule 9(b)(1), Local Rules of the Sixth Circuit.